Citation Nr: 0311947	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected postoperative deviated septum.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962, from December 1964 to December 1967, and from February 
1974 to February 1977.  He also had a period of active duty 
for training from June 1957 to December 1957 with the 
National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO.  

In December 2002, the Board denied the veteran's claim for an 
increased rating for a service-connected left finger 
disability, but found additional development was necessary 
before a decision could be rendering regarding the service-
connected deviated septum.  

The Board also notes that the veteran has stated on several 
occasions that he suffered from sinus problems due to the 
service-connected deviated septum, as well as an increase in 
his service-connected hearing loss.  Therefore, these matters 
are referred back to the RO for appropriate consideration.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to suffer from 50 percent 
obstructive of both nasal passages or complete obstruction on 
one side due to the service-connected postoperative deviated 
septum.  



CONCLUSION OF LAW

The criteria the assignment of an increased (compensable) 
rating for the veteran's service-connected postoperative 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.97 including 
Diagnostic Code 6502 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

Upon review of the evidence, the record contains numerous 
treatment records from Coastal Family Practice, Wilmington 
Cardiology, New Hanover Medical Park, and from the 
Fayetteville VA medical center, dated from 1997 to 2003.  
Although the records mainly reveal treatment for the 
veteran's cardiac problems, there were no complaints or 
findings related to the service-connected postoperative 
deviated septum.  

In September 1999, the veteran underwent a contract VA 
examination.  The veteran had complaints of having daily 
congestion, difficulty breathing through his nose with post-
nasal drip and clear nasal discharge.  The examiner diagnosed 
the veteran as having a deviated nasal septum.  

In April 2001, the veteran underwent another contract VA 
examination.  The veteran had complaints that he suffered 
from loss of hearing and inability to breath properly and was 
congested requiring that his nose be "cleaned out" every 
now and then.  

The veteran also stated that he suffered from allergy attacks 
and sinus problems with associated pain.  The veteran 
reported that he previously underwent surgery for the 
deviated septum and saw a doctor once a month.  

Upon examination, the examiner noted that there was no 
evidence of any nasal obstruction, but that there might be 
signs of sinusitis.  The examiner diagnosed him as having 
post nasoseptal repair.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

Furthermore, as noted hereinabove, the Board attempted to 
undertake additional development of the veteran's claim in 
December 2002 pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, that regulation has recently 
been invalidated by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  Disabled American 
Veterans, et al. v. Principi, No. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003).  

In this regard, by virtue of the April 2000 rating decision, 
January 2001 Statement of the Case, and December 2001 
Supplemental Statement of the Case, as well as the February 
2001 letter, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  The 
veteran also underwent a VA examination in conjunction with 
this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Finally, although the Board completed development in December 
2002 and obtained numerous medical records pursuant to the 
VCAA, these records are not relevant to the current issue of 
an increased rating for the service-connected postoperative 
deviated septum, as they mainly show treatment for a cardiac 
disability.  Thus, the veteran will not suffer any prejudice 
by lack of further RO adjudication following the December 
2002 development.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran asserts that he should be assigned a compensable 
rating for the service-connected postoperative deviated 
septum.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55 (1994).  

After fully reviewing the claims file, the Board finds that 
the service-connected deviated nasal septum disability does 
not meet the criteria to receive a 10 percent rating.  

According to Diagnostic Code 6502, a 10 percent rating is 
warranted for a traumatic deviated nasal septum with a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97 (2002).  

The evidence does not show that the veteran suffers from any 
level of obstruction to warrant a higher rating.  In fact, 
during the most recent VA examination in April 2001, the 
examiner specifically stated that the veteran did not exhibit 
any nasal obstruction at all.  Even after reviewing the file, 
the Board finds no medical evidence of treatment for the 
postoperative deviated septum and no evidence of any nasal 
obstruction.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected deviated septum is not warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

An increased (compensable) rating for the service-connected 
postoperative deviated septum is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

